Citation Nr: 0723559	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  03-36 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis, 
on a direct basis and as secondary to service-connected 
asthma with bronchitis.  

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease and 
Barrett's esophagus, on a direct basis and as secondary to 
service-connected asthma with bronchitis.  


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1962 to 
June 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  Specifically, in that decision, the RO denied the 
issue of entitlement to service connection for pulmonary 
fibrosis, on a direct basis and as secondary to the service-
connected asthma with bronchitis.  In addition, the RO denied 
the issue of entitlement to service connection for a 
gastrointestinal disorder, to include Barrett's esophagus, on 
a direct basis.  

With regard to the veteran's pulmonary fibrosis claim, the 
Board notes that, in the substantive appeal which was 
received at the RO in December 2003, the veteran maintained 
that he has pulmonary fibrosis as a result of his service-
connected asthma with bronchitis.  Subsequently, in a 
statement received at the personal hearing conducted before 
the undersigned Acting Veterans Law Judge at the RO in May 
2006, the veteran asserted that he has pulmonary fibrosis as 
a result of either his service-connected asthma with 
bronchitis or his nonservice-connected gastroesophageal 
reflux disease (GERD).  Also at the personal hearing, the 
veteran testified that his fibrosis was caused by his GERD.  
Hearing transcript (T.) at 14.  Service connection, however, 
is not presently in effect for GERD, and therefore service 
connection cannot be established for a condition that is 
secondarily caused by a nonservice-connected condition.  
Accordingly, the Board has re-characterized the issue on 
appeal as entitlement to service connection for pulmonary 
fibrosis, on a direct basis and as secondary to service-
connected asthma with bronchitis.  

With respect to the veteran's gastrointestinal claim, the RO 
redefined this issue during the course of the appeal as 
entitlement to service connection for a gastrointestinal 
disorder, to include GERD and Barrett's esophagus, on a 
direct basis.  Subsequently, at the May 2006 personal 
hearing, the veteran's representative raised the issue of 
entitlement to service connection for a gastrointestinal 
disorder, characterized as GERD and Barrett's esophagus, as 
secondary to the service-connected asthma with bronchitis.  
T. at 5-7.  While the RO has not considered the veteran's 
claim for service connection for a gastrointestinal disorder 
on a secondary basis, the United States Court of Appeals for 
Veterans Claims (Court) has addressed this situation.  In 
Roebuck v. Nicholson, No. 03-2009, slip op. at 7, 12 (U.S. 
Vet. App. Aug. 22, 2006), the Court held that, although there 
may be multiple theories or means of establishing entitlement 
to a benefit for a disability, if the theories all pertain to 
the same benefit for the same disability, they constitute the 
same claim.  In addition, the Court held that the Board must 
address all issues that are reasonably raised by the 
appellant as well as all applicable provisions of law and 
regulation.  Consequently, the Board finds that the secondary 
service connection aspect of the veteran's gastrointestinal 
claim is correctly in appellate status.  As such, the Board 
has re-characterized the veteran's gastrointestinal claim as 
entitlement to service connection for a gastrointestinal 
disorder, to include GERD and Barrett's esophagus, on a 
direct basis and as secondary to the service-connected asthma 
with bronchitis.  

On multiple occasions throughout the current appeal, the 
veteran has asserted that his gastroesophageal reflux has 
worsened his service-connected asthma with bronchitis.  The 
Board construes these statements as constituting an informal 
claim for entitlement to an increased rating above 10 percent 
for the service-connected asthma with bronchitis.  This 
increased rating claim, which is not inextricably intertwined 
with the issues currently on appeal, is referred to the RO 
for appropriate action.  

The issues on appeal are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

In a letter furnished to the veteran in October 2002 in the 
present case, the RO discussed the veteran's claims for 
service connection for pulmonary fibrosis and for a 
gastrointestinal disorder characterized as Barrett's 
esophagus on a direct basis only.  Significantly, the claims 
folder contains no VCAA letter which discusses either of 
these issues on a secondary basis.  A remand is necessary, 
therefore, in order to provide the veteran with proper 
notification of all aspects of his service connection claims, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004); VAOPGCPREC 
1-2004 (February 24, 2004); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

At the May 2006 personal hearing, the veteran testified that 
he has received intermittent lung and gastrointestinal 
treatment from Dr. Kiel and from medical personnel at the VA 
Medical Center (VAMC) in Dallas, Texas and the VA Outpatient 
Clinic (OPC) in Fort Worth, Texas.  T. at 11-13.  According 
to the veteran's testimony, he last underwent an endoscopy in 
December 2005 at the Dallas VAMC, most recently received 
medical care "at the VA" in February 2006, and last sought 
treatment from his private physician "some few months ago."  
T. at 12-13.  All of these records are not contained in the 
veteran's claims folder.  Accordingly, a remand is required 
in order to obtain copies of the veteran's recent treatment 
records from these facilities.  

With regard to the veteran's fibrosis claim, chest X-rays 
taken in June 1992 revealed a few areas of fibrosis in the 
veteran's lung fields, and radiographic films of the chest 
taken in July 2001 also showed areas of fibrosis in the lung 
fields.  However, chest X-rays taken at the VA respiratory 
examination conducted in December 2002 showed no abnormal 
findings.  The examiner who conducted the evaluation 
specifically concluded that these radiographic films did not 
reflect the presence of fibrosis.  Importantly, in light of 
the veteran's recent testimony of continued pertinent 
treatment, a remand is required for purposes of conducting a 
current VA respiratory examination to determine whether or 
not fibrosis is currently present and, if so, to obtain an 
opinion regarding the etiology of this condition.  

Moreover, medical treatises submitted by the veteran discuss 
the debate concerning the etiology of GERD.  In particular, 
these articles note that while some medical personnel believe 
that asthma contributes to GERD, others in the medical 
profession do not share this view.  At the December 2002 VA 
respiratory examination, the examiner diagnosed GERD "with 
complicating Barrett's esophagus with apparent ongoing reflux 
and aspiration with chemical bronchitis and associated 
bronchospasm."  Importantly, however, the examiner did not 
specifically state that the veteran's asthmatic bronchitis 
has contributed in any way to his GERD or Barrett's 
esophagus.  On remand, therefore, the veteran should be 
afforded a pertinent VA examination to determine the etiology 
of his GERD and Barrett's esophagus.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  The AOJ should issue a fully adequate 
VCAA notification letter with respect to 
both claims.  

2.  The AOJ should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers from whom he has received lung 
and gastrointestinal treatment from 
January 2004 to the present.  The Board is 
especially interested in records of lung 
and gastrointestinal treatment that the 
veteran has received from Dr. Gerald Kiel 
since January 2004.  After furnishing the 
veteran the appropriate release forms 
where necessary, the AOJ should obtain the 
complete clinical records from each health 
care provider identified by the veteran.  
All available reports not previously 
obtained should be associated with the 
veteran's claims folder.  

3.  The AOJ should also obtain records of 
all respiratory and gastrointestinal 
treatment that the veteran has received at 
the VAMC in Dallas, Texas, and at the VA 
OPC in Fort Worth, Texas, since December 
2002.  Copies of all available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

4.  Thereafter, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA respiratory examination to 
determine the nature, extent, and etiology 
of any fibrosis that he may have.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, if any, should be 
conducted.  

All pertinent fibrosis pathology which is 
found on examination should be noted in 
the report of the evaluation.  Further, 
the examiner should specifically state 
whether a diagnosis of fibrosis is 
appropriate.  

*	If so, the examiner should express an 
opinion as to whether there is a 
50 percent probability or greater 
that any diagnosed fibrosis found on 
examination is in any way related to 
the veteran's active military duty, 
including his service aboard various 
military ships.  See T. at 9-11 
(regarding the veteran's testimony 
concerning any potential in-service 
asbestos exposure).  

*	Also, if a diagnosis of fibrosis is 
made, the examiner should express an 
opinion as to whether it is at least 
as likely as not that this disability 
was caused or aggravated by the 
service-connected asthma with 
bronchitis.  A complete rationale 
should be provided for all opinions 
expressed.  

5.  The AOJ should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
gastrointestinal examination to determine 
the nature, extent, and etiology of any 
gastrointestinal disorder, to include GERD 
and Barrett's esophagus, that he may have.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

All pertinent gastrointestinal pathology 
which is found on examination should be 
noted in the report of the evaluation.  

*	Further, the examiner should express 
an opinion as to whether there is a 
50 percent probability or greater 
that any diagnosed gastrointestinal 
disorder, to include GERD or 
Barrett's esophagus, found on 
examination is in any way related to 
an event, injury, or disease that 
occurred during service.  

*	Also, the examiner should express an 
opinion as to whether it is at least 
as likely as not that any 
gastrointestinal disability that the 
veteran may have (to include GERD or 
Barrett's esophagus) was caused or 
aggravated by the service-connected 
asthma with bronchitis.  

A complete rationale should be provided 
for all opinions expressed.  

6.  The AOJ should then re-adjudicate the 
issues on appeal.  If any decision remains 
in any way adverse to the veteran, he and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues on appeal, as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  A veteran has the right to submit additional evidence 
and argument on matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).  



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


